Order, entered on December 5, 1963, unanimously modified, on the law, to the extent of denying leave to the adult plaintiff, Eudell McAllister, to file a late notice of claim, and, as so modified, the order is affirmed, with $20 costs and disbursements to appellant. There is no proof, nor does the adult plaintiff claim that she was mentally or physically incapacitated from filing a notice of claim in her own behalf within the time limited by statute. Accordingly the court was without power, in the absence thereof, to grant leave (General Municipal Law, § 50-e; Biancoviso v. City of New York, 285 App. Div. 320, 325; Matter of Matrisciano v. City of New York, 281 App. Div. 1046). Concur — Breitel, J. P., Valente, Stevens, Eager and Steuer, JJ.